Citation Nr: 0517549	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-07 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left leg injury.

2.  Entitlement to service connection for a fungus of the 
arms.

3.  Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to November 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of entitlement to service connection for a fungus 
of the arms is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, D.C.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with a chronic left leg 
disorder.

3.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with a chronic back 
disorder.





CONCLUSIONS OF LAW

1.  A left leg injury was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.  A back injury was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in October 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  Follow up 'duty to assist' 
letters were sent to the veteran in January 2003, March 2003, 
May 2003, and September 2003.    

The Board acknowledges that the October 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the October 
2003 rating decision and March 2004 Statement of the Case 
(SOC), which included a discussion of the facts of the 
claims, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
March 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claims, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained private treatment records identified by the veteran 
from Quincy Medical Group, Dr. S.G., Dr. S.P.T., Dr. W.H., 
Dr. M.V., and Dr. M.R. as well as VA treatment records from 
Iowa City VA Medical Center (MC).  The RO scheduled the 
veteran for a videoconference hearing, which was held before 
the undersigned Veterans Law Judge in March 2005. 

Lastly, according to the RO, the National Personnel Records 
Center (NPRC) reported that the veteran's records may have 
been destroyed in a fire at the Records Center in 1973-which 
meant that the NPRC could not confirm the existence of such 
records, but only the fact that if they had been stored at 
the Records Center, they would have been stored in an area 
damaged by the fire.  The claims file shows that the 
veteran's separation physical examination report is of 
record.  The Board observes that the RO initiated a request 
that NPRC search for alternative records on the veteran that 
included a search for any available Surgeon General's Office 
(SGO) reports, and if a negative result was produced, then a 
search for any Sick and Morning Reports was to be conducted, 
all for the period of October 1953 to December 1953.  The RO 
forwarded NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, prepared by the veteran, and 
supplemental information (information noted in the June 2003 
Report of Contact) to aid NPRC in the requested search.  In 
August 2003, NPRC responded that there were no Sick Reports 
dating after March 31, 1953, and that a search for Morning 
Reports was negative for any relevant findings.  The NPRC 
forwarded the only documents found-a Morning Report dated in 
October 1953 and an extract on Headquarters 32nd Infantry 
Division dated in October 1953.  Based on the foregoing 
actions, the Board finds that the RO conducted an exhaustive 
search, that any available service records have been 
associated with the claims file, and that further efforts to 
obtain outstanding service records would be futile in the 
current appeal.  38 U.S.C.A.        § 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.     

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


II.       Service Connection for Left Leg Injury 

In the veteran's original application for compensation 
benefits, he maintained that his left leg disability began in 
1953 and that he was treated for the disability from 1953 to 
2002.

The November 1954 separation examination report shows that 
the veteran's lower extremities were clinically evaluated as 
normal.  No complaints or findings referable to a left leg 
injury were noted.  The October 1953 Morning Report and 
October 1953 extract on the Headquarters 32nd Infantry 
Division noted no relevant findings. 

The DD Form 214 notes that the veteran's most significant 
duty assignment was with Company I 32nd Infantry Regiment of 
the United States Army.  He was awarded several medals that 
included the Korean Service Ribbon with one Bronze Service 
Star.

A September 2002 VA report on an examination notes that the 
veteran presented in Primary Care for initiation of care with 
no acute complaints.  The examiner (staff physician, A.L.) 
noted that the veteran reported that he was generally in good 
health.  On review of systems, the veteran denied that he 
experienced painful joints, arthralgias, joint erythema, 
muscle weakness, pain, or lower extremity edema.  The 
examiner reported that the musculoskeletal/extremity 
examination revealed no clubbing, cyanosis, or pedal edema.  
The examiner indicated that the joint examination was within 
normal limits and pedal pulses were 2+ and symmetrical.  The 
examiner did not diagnose a left leg disorder.  VA treatment 
records dated from September 2002 to February 2003 noted no 
other relevant findings.

In an October 2002 statement, the veteran's wife reported on 
the incident that occurred during the veteran's service in 
Korea when he was in a specialty training camp.  She 
indicated that the veteran was in close proximity to 
explosives that detonated which resulted in a serious injury 
to the veteran's left leg.  She maintained that the veteran 
was treated for the injury in a field hospital.  She related 
that the veteran underwent surgery and that an infection 
developed in the leg that required penicillin for a "month 
or more."  She reported that the wound took up to seven 
years to completely heal after the veteran returned to the 
United States, but added that the wound continued to be 
sensitive and break open from the slightest touch.  

In a November 2002 statement, the veteran reported that he 
received treatment for an injury to his left leg at a field 
hospital in Korea.  VA Form 119 Report of Contact for June 
2003, notes that the veteran indicated that he injured his 
left leg between October 1953 to December 1953.  

Dr. M.R.'s records dated from May 2002 to October 2002, Dr. 
M.V.'s records dated from January 1996 to August 2002, Dr. 
W.H.'s records dated from September 1980 to November 2002, 
Dr. S.P.T.'s records dated from January 1996 to January 2003, 
and Quincy Medical Group records dated from August 1999 to 
April 2001, noted no complaints, findings, or diagnoses 
referable to a left leg disorder. 

In the March 2004 Substantive Appeal, the veteran maintained 
that he injured his left leg during a training exercise in 
service.  

At the March 2005 videoconference, the veteran and his wife 
presented testimony that was similar to statements of record 
noted above.  In addition, the veteran testified that he 
currently experienced aches in his leg and "needlelike 
pains" that shoot down his leg every day.  

Assuming without deciding that the veteran sustained an 
injury to his left leg during a training exercise in service, 
the foregoing medical evidence fails to show that the veteran 
has a current disability of the left leg upon which an award 
of compensation benefits may be based.  The mere fact of an 
in-service injury is not enough.  Rather, there must be 
chronic disability resulting from that injury. The private 
treatment records and VA treatment records note no clinical 
findings or diagnoses referable to a left leg disorder.  
While it is the testimony of the veteran that he currently 
experiences aches and pains in his left leg, there is no 
medical evidence of record that an underlying disorder has 
been identified or diagnosed.  Without a pathology to which 
the veteran's aches and pain can be attributed, there is no 
basis to find a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (providing that "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted"), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Hence, the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, service connection for a left leg injury may not 
be established.


III.      Service Connection for a Back Injury

In the veteran's original application for compensation 
benefits, he maintained that his back disability began in 
1953 and that he was treated for the disability from 1953 to 
2002.

The November 1954 separation examination report shows that 
the veteran's spine was clinically evaluated as normal.  No 
complaints or findings referable to a back injury were noted.  
The October 1953 Morning Report and October 1953 extract on 
the Headquarters 32nd Infantry Division noted no relevant 
findings. 

A September 2002 VA report on an examination notes that the 
veteran presented in Primary Care for initiation of care with 
no acute complaints.  The examiner (staff physician, A.L.) 
noted that the veteran reported that he was generally in good 
health.  On review of systems, the veteran denied that he 
experienced painful joints, arthralgias, joint erythema, 
muscle weakness, pain, or lower extremity edema.  The 
examiner reported that the musculoskeletal/extremity 
examination revealed no clubbing, cyanosis, or pedal edema.  
The examiner indicated that the joint examination was within 
normal limits and pedal pulses were 2+ and symmetrical.  The 
examiner did not diagnose a back disorder.  VA treatment 
records dated from September 2002 to February 2003 noted no 
other relevant findings.

In an October 2002 statement, the veteran's wife reported 
that the veteran suffered from back problems associated with 
carrying heavy timbers and material up mountains with steep 
grades in Korea during service.  She maintained that after 
the veteran returned to the United States "a few years 
later," he underwent back surgery to alleviate the pain he 
was experiencing.  

In a November 2002 statement, the veteran reported that he 
first received treatment for his back at the Iowa City VAMC.  
On NA Form 13055 dated in November 2002, the veteran 
indicated that he first received treatment at the Iowa City 
facility in 1968.  VA Form 119 Report of Contact for June 
2003, notes that the veteran indicated that he injured his 
back between October 1953 to December 1953.  Another NA Form 
13055 dated in March 2003 shows that the veteran indicated 
that he did not seek treatment for his back during service. 

Dr. M.R.'s records dated from May 2002 to October 2002, Dr. 
M.V.'s records dated from January 1996 to August 2002, Dr. 
W.H.'s records dated from September 1980 to November 2002, 
Dr. S.P.T.'s records dated from January 1996 to January 2003, 
and Quincy Medical Group records dated from August 1999 to 
April 2001, noted no complaints, findings, or diagnoses 
referable to a back disorder.  A January 1996 record from Dr. 
M.V. shows that the veteran reported a history of previous 
back surgery.  An October 2000 record from Quincy Medical 
Group shows that the veteran reported a history of 
hospitalization for "disc problems." 

In the March 2004 Substantive Appeal, the veteran indicated 
that he believed that the cause of his back injury was the 
result of heavy lifting and crawling up the mountainous 
terrain to build and reinforce numerous positions during 
service.  The veteran reported that when he had his first 
back surgery in 1974/1975, the surgeon advised him that he 
had a back that was badly damaged and that he had the back of 
a 90 year old man.  

At the March 2005 videoconference, the veteran and his wife 
presented testimony that was similar to statements of record 
noted above.  In addition, the veteran testified that he 
currently experienced an ache in the lower lumbar area of his 
back. 

Assuming without deciding that the veteran sustained an 
injury to his back as the result of the performance of his 
service duties, the foregoing medical evidence fails to show 
that the veteran has a current disability of the back upon 
which an award of compensation benefits may be based.  The 
mere fact of an in-service injury is not enough.  Rather, 
there must be chronic disability resulting from that injury.  
The private treatment records and VA treatment records note 
no clinical findings or diagnoses referable to a back 
disorder.  While it is the testimony of the veteran that he 
currently experiences aches in his back, there is no medical 
evidence of record that an underlying disorder has been 
identified or diagnosed.  Without a pathology to which the 
veteran's aches can be attributed, there is no basis to find 
a disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. at 285 (1999).  Hence, 
the preponderance of the evidence is against the veteran's 
claim.  Accordingly, service connection for a back injury may 
not be established.


ORDER

Service connection for a left leg injury is denied.

Service connection for a back injury is denied.








REMAND

The veteran contends that he contracted a fungus on his arms 
during his service in Korea that remained present on his 
arms.

VA treatment records show that a January 2003 skin 
examination revealed an erythematous 0.5 centimeter scaly 
macule on the left forearm and multiple "stuck on 
appearing" scaly papules on the "arms."  The examiner 
noted an assessment of actinic keratoses of the left forearm.  
Dr. W.H.'s records dated from September 1980 to November 2002 
include many indecipherable entries.  From what could be 
deciphered, a September 1980 record noted an impression of 
granuloma annulare of the right elbow based on a biopsy of a 
nodule from the veteran's right elbow.  A June 1983 record 
noted granuloma annulare of the left arm.  A March 1985 
record noted eczema dermatitis and tinea corporis of the left 
forearm.  An August 1985 record noted granuloma annulare of 
the right elbow.  A December 1987 record noted granuloma 
annulare of the elbows.  A September 1998 record noted 
possible actinic keratosis of the right hand.  An October 
1998 record noted that the impression of a biopsy taken from 
the veteran's right hand was squamous cell carcinoma.  

The private treatment records show that the veteran's arms, 
including the right hand, manifested several skin disorders 
in the 1980s and 1990s, and most recently, VA treatment 
records show that the veteran continues to suffer from a skin 
disorder of the arms.  The January 2003 VA examiner 
identified the scaly macule on the veteran's left forearm as 
actinic keratoses, but it appears that the examiner did not 
identify a disease entity for the multiple "stuck on 
appearing" scaly papules located on both of the veteran's 
arms.  The medical evidence suggests some continuity of 
symptomatology and VA has a heightened obligation to assist 
the veteran in the development of his case as a complete set 
of his service medical records are unavailable.  Accordingly, 
the Board finds that the veteran should be afforded a VA 
examination and a nexus opinion should be obtained on the 
identity and etiology of any skin disorder found on 
examination.   


Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any skin disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any skin 
disorder found on examination is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) 
consistent with symptoms the veteran 
reported during his service in Korea.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 




The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


